Exhibit 10.1
 
SHARE PURCHASE AGREEMENT


    This agreement (the “Agreement”) made as of the 29th day of January 2010, by
and among:


    Sheila Hunter with an address at 212 Carnegie Center, #206, Princeton, NJ
08540 (“Seller”); and


    Red Sky Enterprises  Ltd. a BVI company located at Jardine House, 4th Floor,
33-35 Reid Street P.O. Box HM 1431, Hamilton HM FX Bermuda (the “Purchaser”).


R E C I T A L S:


    FIRST, Seller is the owner of 3,742,500 shares of common stock of Expedite
5, Inc., a Delaware corporation (“Expedite”).


    SECOND, Seller desires to sell all 1,247,500 of her issued and outstanding
shares in Expedite to the Purchaser in consideration of the following.


    NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:


    1.0           Transfer of Shares.


           Seller hereby transfers and delivers 1,247,500 of her issued and
outstanding shares in Expedite to Purchaser in consideration of $10,000.  Upon
receipt of the consideration into the Anslow & Jaclin, LLP Attorney Trust
Account, Seller will immediately forward the 1,247,500 Expedite shares to
Purchaser.


    2.0           Representations and Warranties of Seller.  Seller hereby
represents and warrants to the Purchaser that:


    2.1           Authority.   Seller has the power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Seller and constitutes a valid and binding instrument, enforceable
in accordance with its terms.


    2.2      Resignation.  Seller represents that she is the sole shareholder of
Expedite.  Seller hereby agrees that upon receipt of the consideration set forth
above, she is relinquishing all interest in the 1,247,500 shares of stock of
Expedite. In addition, upon execution of this agreement, Seller shall resign as
the sole officer and director of Expedite.

    2.3           Compliance with Other Instruments.  The execution, delivery
and performance of this Agreement is in compliance with and does not conflict
with or result in a breach of or in violation of the terms, conditions or
provisions of any agreement, mortgage, lease or other instrument or indenture to
which Seller is a party or by which Seller is bound.
 
 
1

--------------------------------------------------------------------------------



 
    2.4           Title to Seller's shares in Expedite. Seller is the sole legal
and beneficial owner of its shares in Expedite and has good and marketable title
thereto, free and clear of any liens, claims, rights and encumbrances.


    2.5           No Claims; Indemnity. There are currently no claims or
lawsuits threatened or pending against Expedite or Seller as the owner of the
Expedite shares, and Seller is unaware of any conditions or circumstances that
would lead to or justify the filing of any claim or lawsuit.  If, after the
consummation of this transaction and the transfer of the Expedite shares from
Seller to Purchaser any claim or lawsuit shall be filed against Expedite or
Purchaser (as the owner of the Expedite shares), arising out of any
circumstances whatsoever prior to transfer of the shares, Seller shall defend,
indemnify and hold Purchaser harmless from and against any and all such claims
or lawsuits or any awards or judgments granted thereunder.


    3.0           Representations and Warranties of Purchaser. Purchaser hereby
unconditionally represents and warrants to Seller that:


    3.1           Authority.  Purchaser has the power and authority to execute
and deliver this Agreement, to perform his obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Purchaser and constitutes a valid and binding
instrument, enforceable in accordance with its terms.


    3.2           Compliance with Other Instruments. The execution, delivery and
performance of this Agreement is in compliance with and does not conflict with
or result in a breach of or in violation of the terms, conditions or provisions
of any agreement, mortgage, lease or other instrument or indenture to which
Purchaser is a party or by which Purchaser is bound.
 
    3.3      Rule 144 Restriction. Purchaser hereby agrees that such shares are
restricted securities and further subject to Rule 144 resale requirements.
 
    4.0           Notices. Notice shall be given by certified mail, return
receipt requested, the date of notice being deemed the date of
postmarking.  Notice, unless either party has notified the other of an
alternative address as provided hereunder, shall be sent to the address as set
forth herein.
 
    5.0           Governing Law. This Agreement shall be interpreted and
governed in accordance with the laws of the State of New Jersey without regard
to principles of conflicts of laws.


    6.0           Severability. In the event that any term, covenant, condition,
or other provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.


    7.0           Entire Agreement. This Agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof.  This
Agreement has been entered into after full investigation.

 
2

--------------------------------------------------------------------------------


 
 
    8.0           Invalidity. If any paragraph of this Agreement shall be held
or declared to be void, invalid or illegal, for any reason, by any court of
competent jurisdiction, such provision shall be ineffective but shall not in any
way invalidate or affect any other clause, Paragraph, section or part of this
Agreement.


    9.0      Gender and Number.  Words importing a particular gender mean and
include the other gender and words importing a singular number mean and include
the plural number and vice versa, unless the context clearly indicated to the
contrary.


    10.0         Amendments.  No amendments or additions to this Agreement shall
be binding unless in writing, signed by both parties, except as herein otherwise
provided.


    11.           No Assignments.  Neither party may assign nor delegate any of
its rights or obligations hereunder without first obtaining the written consent
of the other party.


    12.           Waiver of Counsel.  Purchaser and Seller hereby acknowledge
that they have the right to obtain legal counsel for this transaction.  In
addition, both parties hereby acknowledge that Anslow & Jaclin, LLP represents
Expedite and no other party in this transaction.  It has drafted this agreement
for convenience purposes only.


    13.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Fax and PDF copies of signatures shall
be treated as originals for all purposes.

 
[Intentionally Blank Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------


 
   
    IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have signed this Agreement by their duly authorized officers the day and year
first above written.
 
 
SELLER:


By: /S/ SHEILA HUNTER                    
SHEILA HUNTER




PURCHASER:
 
By: /S/ ALASTAIR MACDONALD  
   ALASTAIR MACDONALD

 




4
